DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/677,975.  Claims 1-6 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/8/2019, 12/5/2019, 4/30/2020 and 7/8/2021 have been considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  line 2, “the signal” should be changed to - -the signals- - for claim consistency (see, for example, Claim 4, line 2).  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  line 23, “the output terminals” should be changed to - -the output terminal- - for claim consistency (see, for example, Claim 6, line 2).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the detection target" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -a detection target- -.

Claim 6, line 20 states, “in response to that the determination” which is unclear.  Specifically, it is unclear whether this limitation should be changed to - -in response to that the determination matches- - (see, for example, Clam 2, lines 5-7).

Claim 6, line 22 states, “in response to that the determination” which is unclear.  Specifically, it is unclear whether this limitation should be changed to - -in response to that the determination does not match- - (see, for example, Clam 2, lines 8-11).

Claim 6, lines 23-24 state, “a failure to the output terminals as to processes a signal input from the detection portion” which is unclear.  Specifically, it is unclear what “as to processes a signal input” is referring to.

Claim 6 recites the limitation "the detection portion" in line 24.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -a detection portion- -.

Claim 6 recites the limitation "the first processing portion" in line 26.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -a first processing portion- -.

Claim 6 recites the limitation "the second processing portion" in line 26.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -a second processing portion- -.

Claim 6 recites the limitation "the failure determination portion" in lines 30-31.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -a failure determination portion- -.

Allowable Subject Matter
Claims 1-5 are allowed.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a position sensor wherein the first processing portion and the second processing portion each specifies a position of the detection target as a position in any of a plurality of ranges along a movement direction of the detection target, and outputs a signal with a discrete value corresponding to a range that covers the position specified among discrete values respectively set in the plurality of ranges to the failure determination portion, in combination with the other elements required by independent claim 1.
The prior art does not disclose nor render obvious a position sensor wherein a first processing portion and a second processing portion each specifies a position of the detection target as a position in any of a plurality of ranges along a movement direction of the detection target, and outputs a signal with a discrete value corresponding to a range that covers the position specified among discrete values respectively set in the plurality of ranges to a failure determination portion, in combination with the other elements required by independent claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
UENO et al. (US 2012/0016559 A1) discloses a shift control apparatus wherein a fail-safe operation is performed in the event of abnormalities in position sensors (see paragraph [0060]).  However, the reference fails to disclose outputting a signal with a discrete value corresponding to a range that covers a position specified among discrete values respectively set in a plurality of ranges to the failure determination portion.
NISHIDE et al. (US 2010/0318271 A1) discloses a transmission control apparatus (see ABSTRACT).  However, the reference fails to disclose outputting a signal with a discrete value corresponding to a range that covers a position specified among discrete values respectively set in a plurality of ranges to the failure determination portion.
TAKASAKI et al. (US 2004/0214688 A1) discloses a transmission control system for operation during position sensor failure (see paragraph [0090]).  However, the reference fails to disclose outputting a signal with a discrete value corresponding to a range that covers a position specified among discrete values respectively set in a plurality of ranges to the failure determination portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655